      Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 1 of 8 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 UNILOC 2017 LLC,
                                                     §
         Plaintiff,                                  § CIVIL ACTION NO. 2:18-cv-00516
                                                     §
 v.                                                  §
                                                     § PATENT CASE
 HIKE LTD. and HIKE PRIVATE LTD.,                    §
                                                     §
         Defendants.                                 § JURY TRIAL DEMANDED
                                                     §
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Uniloc 2017 ( “Uniloc”), as and for their complaint against Defendants Hike Ltd.

and Hike Private Ltd. (together “Hike”), allege as follows:

                                            THE PARTIES

        1.      Uniloc is a Delaware limited liability company having places of business at 620

Newport Center Drive, Newport Beach, California 92660 and 102 N. College Avenue, Suite 303,

Tyler, Texas 75702.

        2.      Uniloc holds all substantial rights, title and interest in and to the asserted patent.

        3.      Upon information and belief, Hike Ltd. is a corporation organized and existing under

the laws of India, having a principal place of business at Bharti Crescent 1, Nelson Mandela Road,

Vasant Kunj New Delhi, 110070 India.

        4.      Upon information and belief, Hike Private Ltd., a subsidiary of Hike Ltd, is a

corporation organized and existing under the laws of India, having a principal place of business at

Bharti Crescent 1, Nelson Mandela Road, Vasant Kunj New Delhi, 110070 India.

        5.      Hike offers its products, including those accused herein of infringement, to

customers and/or potential customers located in Texas and in the judicial Eastern District of Texas.

Among other things, Hike engages in marketing activities that promote the use of the Hike
                                                    1
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 2 of 8 PageID #: 2



Messenger app and its associated system.

                                          JURISDICTION

       6.      Uniloc brings this action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1338(a).

       7.      This Court has personal jurisdiction over Hike in this action because Hike has

committed acts within the Eastern District of Texas giving rise to this action and has established

minimum contacts with this forum such that the exercise of jurisdiction over Hike would not offend

traditional notions of fair play and substantial justice. Hike has committed and continues to commit

acts of infringement in this District by, among other things, offering to sell and selling products

and/or services that infringe the asserted patent.

       8.      Hike allows Eastern District of Texas residents to communicate with one another

through its Messenger application.

       9.      In its marketing of the Messenger application, Hike uses Hike Ltd and Hike Private

Ltd. interchangeably:




Source: https://get.hike.in/
                                                     2
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 3 of 8 PageID #: 3




Source: https://play.google.com/store/apps/details?id=com.bsb.hike

       10.    The pending United States trademark applications registrations for “Hike

Messenger” are listed as being owned by Hike Ltd.

       11.    Hike maintains an interactive support website, https://support.hike.in/hc/en-us, for

its U.S.-based users (English – US indicator in URL) where residents in the Eastern District of

Texas may register.




                                                3
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 4 of 8 PageID #: 4




Source: https://support.hike.in/hc/en-us

       12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c)(3) and

1400(b). Because Hike Ltd. and Hike Private Ltd are not residents in the United States, they may

be sued in any judicial district. Upon information and belief, Hike has also committed acts of

infringement in this judicial district, and/or has purposely transacted business involving the accused

products in this judicial district, including sales to one or more customers in the State of Texas.


                                      COUNT I
                       (INFRINGEMENT OF U.S. PATENT NO. 7,764,637)

       13.     Uniloc incorporates the preceding paragraphs above by reference.


                                                   4
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 5 of 8 PageID #: 5



       14.     U.S. Patent No. 7,764,637 (“the ’637 Patent”), entitled PEER-TO-PEER MOBILE

INSTANT MESSAGING METHOD AND DEVICE that issued on Jull 27, 2017. A true and correct

copy of the ’637 Patent is attached as Exhibit A hereto.

       15.     Pursuant to 35 U.S.C. § 282, the ’637 Patent is presumed valid.

       16.     The ’637 Patent describes inventive features that are not well-understood, routine,

and conventional.

       17.     Hike makes, uses, offers for sale, sells and/or imports into the United States a

platform and application (or “app”) marketed under the name “Hike Messenger.” Hike Messenger

can be downloaded to a mobile device through sites such as Google Play and the Apple App Store.

Two users having the Hike Messenger installed on their respective mobile devices can engage in

peer-to-peer communications such as video calling (“Accused Infringing Device”).

       18.     The Hike app supports a data packet-based communications service over a digital

mobile network system.

       19.     The Hike platform works on a one mobile, one number principle. A mobile number

is required to establish service and is used as a unique identifier for Hike users. Hike verifies this

mobile number by sending a text message during the setup process. After initial set-up, a Hike ID

can be used as a proxy for the mobile number.

       20.     When one Hike user desires to have a video call with another Hike user, the unique

identifier is used to relay an invitation message. Then, upon receipt of the invitation message, the

respective Hike messengers set up a peer-to-peer communication using ports, TCP connections,

and IP addresses. Because of the peer-to-peer nature of such communication, no intermediating

server is needed to establish the TCP connection used for the video call.

       21.     Hike has directly infringed and continues to directly infringe one or more claims of

the ’637 Patent in the United States during the pendency of the ’637 Patent, including at least Claim

                                                  5
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 6 of 8 PageID #: 6



9 literally and/or under the doctrine of equivalents, by or through making, using, offering for sale

and/or selling the Accused Infringing Devices that operate as described above.

       22.     In addition, should the Accused Infringing Devices be found to not literally infringe

claims of the ’637 Patent, use of the devices would nevertheless infringe one or more claims of the

’637 Patent. More specifically, the devices perform substantially the same function (establishing a

communication session between an initiating mobile device and a target mobile device), in

substantially the same way (using known unique information about the target mobile device) to

yield substantially the same result (a peer-to-peer call). Hike would thus be liable for direct

infringement under the doctrine of equivalents.

       23.     Hike has indirectly infringed and continues to indirectly infringe at least Claim 9 of

the ’637 Patent in this judicial district and elsewhere in the United States by, among other things,

actively inducing the using, offering for sale or sell1ing the Accused Infringing Devices. Hike’s

customers who use such devices in accordance with Hike’s instructions directly infringe one or

more of claims of the ’637 Patent in violation of 35 U.S.C. § 271. Hike directly and/or indirectly

intentionally instructs its customers to infringe through training videos, demonstrations, brochures,

installation and/or user guides such as those located at one or more of the following:

      https://support.hike.in/hc/en-us

 Hike is thereby liable for infringement of the ’637 Patent under 35 U.S.C. § 271(b).

       24.     Hike has indirectly infringed and continues to indirectly infringe at least claim 9 of

the ’637 Patent by, among other things, contributing to the direct infringement by others including,

without limitation customers using the Accused Infringing Devices, by making, offering to sell,

selling and/or importing into the United States, a component of a patented machine, manufacture or

combination, or an apparatus for use in practicing a patented process, constituting a material part of

the invention, knowing the same to be especially made or especially adapted for use in infringing

                                                  6
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 7 of 8 PageID #: 7



the ’637 Patent and not a staple article or commodity of commerce suitable for substantial non-

infringing use.

       25.        Hike will have been on notice of the ’637 Patent since, at the latest, the service of

this complaint upon Hike. By the time of trial, Hike will have known and intended (since receiving

such notice) that its continued actions would actively induce and contribute to the infringement of

one or more of claims of the ’637 Patent.

       26.        Hike may have infringed the ’637 Patent through other devices, systems, and

software utilizing the same or reasonably similar functionality as described above. Uniloc reserves

the right to discover and pursue all such additional infringing software and devices.

       27.        Uniloc has been damaged by Hike’s infringement of the ’637 Patent.


                                        PRAYER FOR RELIEF

         Uniloc requests that the Court enter judgment against Hike as follows:

         (A)       declaring that Hike has infringed the ’637 Patent;

         (B)       awarding Uniloc its damages suffered as a result of Hike’s infringement of the ’637

 Patent pursuant to 35 U.S.C. § 284;

        (C)        awarding Uniloc its costs, attorneys’ fees, expenses and interest, and
        (D)        granting Uniloc such further relief as the Court may deem just and proper.




                                    DEMAND FOR JURY TRIAL

        Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.




                                                    7
    Case 2:18-cv-00516-JRG Document 1 Filed 11/18/18 Page 8 of 8 PageID #: 8



Dated: November 18, 2018            Respectfully submitted,

                                    By: /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas Bar No. 24036997
                                    Brett A. Mangrum
                                    Texas Bar No. 24065671
                                    Travis L. Richins
                                    Texas Bar No. 24061296
                                    Jeff Huang
                                    Etheridge Law Group, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, TX 76092
                                    Tel.: (817) 470-7249
                                    Fax: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Brett@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com
                                    Jeff@EtheridgeLaw.com

                                    ATTORNEYS FOR PLAINTIFF UNILOC 2017
                                    LLC C
v




                                        8
